— In an action to recover compensatory and punitive damages for alleged overcharges in commercial refuse removal fees, defendant appeals from an order of the Supreme Court, Suffolk County (D’Amaro, J.), dated October 15, 1982, which, inter alia, granted plaintiff’s motion to permit this action to be maintained as a class action. Order affirmed with $50 costs and disbursements. Class action certification was properly granted (see Friar v Vanguard Holding Corp., 78 AD2d 83). Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.